Title: To Benjamin Franklin from Mary Stevenson, 8 February 1765
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


Dear Sir,
Kensington Feb. 8. 1765
I got home extremely well last night, and met with nothing to make me uneasy but my own reflections. Before I came to pall mall I repented my acceptance of your obliging offer, for I consider’d myself as the cause of what the poor coachman suffer’d from the cold, which I might have avoided. This reflection destroy’d the tranquility which the fineness of the evening would have inspir’d.
My aunts were both very uneasy, not on my account, but my mother’s, who they thought was very ill by my staying so late. What a train of bad consequences upon one false step!
I hope my mother is better; my aunt continues to mend. Don’t forget to execute your project for sunday. I am Dear Sir Your faithful and affectionate Servant
M Stevenson
 
Addressed: To / Dr Franklin
